
	

114 HR 493 IH: Clarification of Legal Enforcement Against Non-criminal Energy Producers Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Duncan of South Carolina (for himself, Mr. Jones, Mrs. Black, Mr. Johnson of Ohio, Mr. Bucshon, and Mr. Mulvaney) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To update avian protection laws in order to support an all-of-the-above domestic energy strategy,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clarification of Legal Enforcement Against Non-criminal Energy Producers Act of 2015 or the CLEAN Energy Producers Act of 2015. 2.FindingsThe Congress finds the following:
 (1)The Migratory Bird Treaty Act (MBTA) was enacted in 1918 to protect the migratory bird population from overhunting and poaching and has not been updated to reflect the societal changes that have occurred in our Nation over the last 95 years.
 (2)Anyone involved in an otherwise legal activity may be subject to criminal liability for the unintentional death of any one of over 1,000 species of birds protected under the MBTA.
 (3)The Act of June 8, 1940 (chapter 278; 16 U.S.C. 668), popularly known as the Bald and Golden Eagle Protection Act (BGEPA), was first enacted in 1940 to protect the dwindling population of bald eagles and amended in 1962 to cover golden eagles in order to provide additional protective measures for bald eagles and for other purposes.
 (4)The BGEPA includes a program for the Federal Government to issue permits in order to protect companies from legal liability if eagles are unintentionally injured or killed, but the Federal Government has failed to issue permits issued under the program.
 (5)Among other goals, the BGEPA’s permit program was established to assure the protection of interests fundamental to the basic operation of our society like agriculture and energy infrastructure development and maintenance.
 (6)The BGEPA was successful in helping the overall eagle population recover, leading to bald eagles being removed from the list of threatened and endangered species in 2007.
 (7)There are differing legal and judicial interpretations regarding the scope of criminality in those statutes.
 (8)It appears criminal prosecution under those statutes has been subjective, selective, and not applied uniformly and fairly across all sectors of society.
 (9)Those statutes need to be updated to reflect significant changes in our Nation over the last half century, including the urbanization of rural areas and how domestic energy is produced, transmitted, and distributed.
 (10)Protecting the avian population and its habitat is important. (11)Federal enforcement actions should be appropriate, uniform, nondiscriminatory, and just.
 3.Permits for incidental takeSection 1 of the Act of June 8, 1940 (chapter 278; 16 U.S.C. 668), popularly known as the Bald and Golden Eagle Protection Act, is amended by adding at the end the following:
			
 (d)Permits for incidental takeUpon submission of a substantially completed application, the Secretary shall issue or deny an eagle take permit for no less than 30 years under section 22.26 of title 50, Code of Federal Regulations, that authorizes taking of any bald eagle or golden eagle that is incidental to, but not the purpose of, an otherwise lawful activity. Failure to issue or deny such a permit within a reasonable time (which shall not exceed one year) is deemed issuance of such permit, and the applicant shall not be subject to liability for any incidental take of a bald eagle or golden eagle that is in conformity with the information submitted to the Secretary as part of the application for the permit..
 4.Migratory Bird Treaty ActSection 6(a) of the Migratory Bird Treaty Act (16 U.S.C. 707(a)) is amended— (1)by striking shall the first and second place it appears and inserting shall with intent knowingly; and
 (2)by adding at the end the following: For the purposes of this subsection, with intent knowingly does not include any taking, killing, or other harm to any migratory bird that is accidental or incidental to the presence or operation of an otherwise lawful activity..
			
